DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US 2014/0276200) in view of Kasevich (US 6,097,985).
Regarding claims 1-3, Brannan discloses a microwave ablation system (fig. 2A) that includes a microwave ablation antenna assembly (10) with a fluid port (41), a generator (28) coupled to the assembly and a fluid supply source connected to the assembly via the port (52). Brannan teaches that the first supply source is for cooling the assembly (paragraph [0053]), but does not teach a second fluid supply. While Brannan teaches the fluid can be saline or water, there is no teaching to use saline and water. Kasevich discloses a microwave ablation system (abstract) and teaches that water can be 
Regarding claim 7, neither Brannan nor Kasevich disclose that the fluid supply sources are individually detachable from the medical ablation assembly. However, making elements separable is an obvious modification (see MPEP 2144(V)(C)) and Applicant has not disclose that allowing these elements to be detached from the system produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to allow any element of the system to be detached from the system, including the fluid supply sources, for any commonly known reason, such as to allow replacement of a broken part, to allow an element to be disposable after a number of uses, or to allow a different part to be substituted. Once the device has been so modified, the fluid supply sources could be detached and attached for any reason (i.e. the language about ablation zone is a functional limitation and device claims are directed to what it is, not what it does).
Regarding claims 11 and 17-19, the device of Brannan-Kasevich performs the recited method steps, including any detachment as discussed above with respect to claim 7 being considered a “manual coupling.”

Claim 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan and Kasevich, further in view of McGreevy (US 4,781,175).
Regarding claim 4, neither Brannan nor Kasevich disclose the particular mechanism which allows an operator to select which cooling fluid to apply to the device. However, valves are very common in medical systems that employ fluids. McGreevy discloses an electrosurgical system that employs two different fluids and uses a valve to select between them (208, fig. 10). McGreevy is understood to be analogous art because it addresses the common problem of how to select between two fluids. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Brannan-Kasevich with a valve as taught by McGreevy, or any other commonly known mechanism that would allow an operator to select which fluid to deliver to the assembly. Whatever position the valve is in which allows communication between the first fluid supply and the assembly can be considered the first position, and whatever position the valve is in which allows communication between the second fluid supply and the assembly can be considered the second position.  
Regarding claim 5, Brannan discloses that the assembly includes a probe (fig. 1 and 3A, see also fig. 7A) with a tube (30 or 35) and a fluid channel (37) between a feedline (14) and the tube.
Regarding claim 12, the system of Brannan-Kasevich-McGreevy performs the recited method.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Kasevich, further in view of Bonn (US 2012/0310228).
Regarding claim 6, neither Brannan nor Kasevich disclose the use of a pump. However, pumps are very common in medical devices that employ liquids. Bonn, for example, discloses a pump between a fluid source and a microwave antenna assembly (fig. 1). Therefore, at the time the application was filed, it would have been obvious to provide the system of Brannan-Kasevich with a pump as taught by Bonn to produce the predictable result of moving a desired fluid through the system. 

Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Kasevich, further in view of Knowlton (US 2003/0236487). 
Regarding claim 8, neither Brannan nor Kasevich disclose how a user might select which fluid to apply to the assembly, and therefore do not disclose a display with an interface, processor and memory for that purpose. However, these elements are very common in medical systems. Knowlton discloses what can be a generic electrosurgical system and teaches that the controller can including a display with a user interface, a processor and a memory with instructions which together allow a user to control the system (paragraph [0155], fig. 23). Therefore, at the time the application was filed, it would have been obvious to provide the system of Brannan-Kasevich with a display, user interface, processor and memory with instructions as taught by Knowlton to produce the predictable result of allowing a user to control the system.
Regarding claims 13 and 14, the system of Brannan-Kasevich-Knowlton performs the recited method. Whatever part of the system a user engages with to control the system can be considered a “button.” Alternatively, buttons are commonly known in the art and it would have been obvious to a person of ordinary skill in the art at the time the application was filed to provide the system of Brannan-Kasevich-Knowlton with buttons, knobs, actuators or any other commonly known user interface element to produce the predictable result of allowing a user to control the procedure.

Allowable Subject Matter
Claims 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The art is well acquainted with various cooling fluids for microwave antennas, and there are a few systems which employ different fluids according to how the parameters of those fluids influence a given procedure. However, the prior art does not teach or suggest a microwave system where a first fluid and a second fluid are associated with different sizes of ablation zones. Kasevich comes very close to this by suggesting that the amount of fluid can be varied to control the ablation zone and in the same paragraph mentioning that a different fluid can be used for different cooling properties. But in the examiner’s opinion there is no reason to translate different cooling properties of different fluids into different fluids for different ablation zone sizes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding another device with a display, user interface, processor and memory with programming for controlling a medical system, see for example [0031] of US 2011/0208179. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794